United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1021
                                   ___________

Paul Castonguay, Sr.,                   *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Douglas County,                         *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: May 7, 2010
                                Filed: May 12, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Paul Castonguay, Sr. appeals from the district court’s1 order dismissing his pro
se 42 U.S.C. § 1983 complaint without prejudice for failure to state a claim. Having
conducted careful de novo review, we agree with the district court that the amended
complaint fails to state a claim. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.